EXHIBIT 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION 1 Pursuant to Section 1350 of Title 18 of the United States Code, the undersigned, Fred O’Connor, Chief Executive Officer of Biofuels Power Corporation (the “Company”), hereby certifies that: The Company’s Form 10-K Annual Report for the year ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Richard DeGarmo Richard DeGarmo, Director and Acting Chief Executive Officer Dated: April, 16, 2012
